DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/01/2020.  These drawings are acknowledged and accepted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CN 108873253 A1) in view of Cheo et al (US 20150316748 A1).

	In regards to Claim 1, Xu discloses (e.g. Figure 19), a camera optical lens, comprising, sequentially from an object side to an image side: 
a first lens having a negative refractive power (E1, Par 115); 
a second lens having a refractive power (E2, Par 115); 
a third lens having a positive refractive power (E3, Par 115); 
a fourth lens having a negative refractive power (E4, Par 115); 
a fifth lens having a refractive power (E5, Par 115); 
a sixth lens having a positive refractive power (E6, Par 115); and 
a seventh lens having a negative refractive power (E7, Par 115),
wherein at least one of the first to seventh lenses comprises a free-form surface, and the camera optical lens satisfies the following conditions:
-3. 00<=f4/f3>=-l .00 (Xu: F4 and F3 in Table 30 , -0.63/0.26= -2.42);
2.90<=d9/d10>=8.50 (Xu: Thickness of S9 and S10 in Table 28, 0.4685/0.0631=7.425); and 
2.00<=dll/dl2>=l5.00 (Xu: Thickness of S11 and S12 in Table 28, 0.6518/0.2778=2.346),
where f3 denotes a focal length of the third lens; f4 denotes a focal length of the fourth lens; d9 denotes an on-axis thickness of the fifth lens; d10 denotes an on-axis distance from an image side surface of the fifth lens to an object side surface of the sixth lens; dll denotes an on-axis thickness of the sixth lens; and d12 denotes an on-axis distance from an image side surface of the sixth lens to an object side surface of the seventh lens. Xu does not disclose that at least one of the first to seventh lenses comprises a free-form surface. Xu and Cheo are related as optical lens devices. Cheo (US 20150316748 A1) discloses an embodiment of a miniature optical system for use in phones and handheld cameras that includes a free-form surface (Cheo: Par 10). It would have been obvious to one of ordinary skill in the art before the time of this invention to combine the teachings of Xu’s optical lens system with Cheo’s so that at least one of the first to seventh lenses comprises a free-form surface, in order to achieve optimal focusing and zooming of an image within a diminutive amount of space (Cheo: Par 6).
	In regards to Claim 2, modified Xu discloses, the camera optical lens as described in claim 1, further satisfying a following condition:
0≤R3/R4≤2.00 (Modified Xu: S3 and S4 in Table 28, 1.9726/5.1274=0.3847)
where R3 denotes a curvature radius of an object side surface of the second lens; and R4 denotes a curvature radius of an image side surface of the second lens.
	In regards to Claim 3, modified Xu discloses the camera optical lens as described in claim 1, satisfying the following condition:
−4.00≤f7/f≤−1.50 (Modified Xu: f and f7 in Table 30, -5.72/2.04= -2.803),
 where f denotes a focal length of the camera optical lens; and f7 denotes a focal length of the seventh lens
	In regards to Claim 4, modified Xu discloses the camera optical lens as described in claim 1, further satisfying following conditions:
−8.78≤f1/f≤−1.03 (Modified Xu: F1 and F from Table 30, -3.83/2.04= -1.877)
−4.96≤(R1+R2)/(R1−R2)≤0.56 (Modified Xu: S1 and S2 in Table 28, (
-2.291+20.7641)/(-2.291-20.7641)=-0.8012)
0.03≤d1/TTL≤0.19 (Modified Xu: TTL from Table 30 and S1 from Table 28: 0.2979/5.06=0.0588) 
where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R1 denotes a curvature radius of an object side surface of the first lens; R2 denotes a curvature radius of an image side surface of the first lens; d1 denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
	In regards to Claim 5, modified Xu discloses, the camera optical lens as described in claim 1, further satisfying following conditions:
−77.89≤f2/f≤7.34 (Modified Xu: F2 and F from Table 30, 4.75/2.04=2.328);
−14.62≤(R3+R4)/(R3−R4)≤26.68 (Modified Xu: S3 and S4 from Table 28, (1.9726+5.1274)/(1.9726-5.1274)=-2.251); and
0.02≤d3/TTL≤0.11 (Modified Xu: TTL from Table 27 and S3 from Table 28, 0.3823/5.06=0.0755), 
where f denotes a focal length of the camera optical lens; f2 denotes a focal length of the second lens; R3 denotes a curvature radius of an object side surface of the second lens; R4 denotes a curvature radius of an image side surface of the second lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
	In regards to Claim 7, modified Xu discloses, he camera optical lens as described in claim 1, further satisfying following conditions:
−7.17≤f4/f≤−1.14 (From Xu: F and F4 in Table 30; -3.63/2.04= -1.7794) ;
0.02≤d7/TTL≤0.07 (From Xu: Utilizing TTL from Table 30 and the thickness of S7 from Table 28; 0.24/5.06=0.0474), 
but it does not satisfy the equation:
0.29≤(R7+R8)/(R7−R8)≤1.99 (From Xu: Surfaces S7-S8 from Table 28,
(-6.7354+3.8366)/(-6.7354-3.8366)=0.2741)
where f denotes a focal length of the camera optical lens; R7 denotes a curvature radius of an object side surface of the fourth lens; R8 denotes a curvature radius of an image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis. 

However, due to the nature of optics/optical engineering the process of lens design  includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the radius of curvatures R7 and R8 to meet the claimed limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Further a person of ordinary skill in the art would have been motivated to modify the optimize the radius of curvatures R7 and R8 to meet the claimed limitation for the reason of correcting off-axis aberration (Par 34 in Instant Application) or reducing the incident light deflection angle of the second lens, and rationally adjust the beam profile of the curved surface to reduce sensitivity (Par 54 in Xu Translated Spec.)  
	In regards to Claim 8, modified Xu discloses, the camera optical lens as described in claim 1, further satisfying following conditions:
−38.11≤f5/f≤6.81 (Modified Xu: F5 and F in Table 30, 4.51/2.04=2.2107);
−4.56≤(R9+R10)/(R9−R10)≤2.81 (Modified Xu: S9 and S10 from Table 28, (5.0884-4.6235)/(5.0884+4.6235)=0.0479)
0.03≤d9/TTL≤0.15 (Modified Xu: TTL from Table 30 and S9 from Table 28, 0.4685/5.06=0.0925,
 where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of an object side surface of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
	In regards to Claim 9, modified Xu discloses, the camera optical lens as described in claim 1, further satisfying following conditions:
0.49≤f6/f≤2.46 (Modified Xu: F6 and F from Table 30, 3.04/2.04=1.6667);
0.42≤(R11+R12)/(R11−R12)≤2.53 (Modified Xu: S11 and S12 from Table 28, (-4.9934-1.411)/(-4.9934+1.411)=1.788) ; and
0.05≤d11/TTL≤0.18 (Modified Xu: TTL from Table 30 and S11 from Table 28, 0.6518/5.06=0.1288),
 where f denotes a focal length of the camera optical lens; f6 denotes a focal length of the sixth lens; R11 denotes a curvature radius of the object side surface of the sixth lens; R12 denotes a curvature radius of the image side surface of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
	In regards to Claim 10, modified Xu, discloses, the camera optical lens as described in claim 1, further satisfying following conditions:
1.30≤(R13+R14)/(R13−R14)≤5.71 (Modified Xu: S13 and S14 from Table 28, (1.044+0.6598)/(1.044-0.6598)=4.435 ; and
0.03≤d13/TTL≤0.24 (Modified Xu: TTL from Table 30 and S13 from Table 28, 0.4581/5.06=0.0905)
 where R13 denotes a curvature radius of the object side surface of the seventh lens; R14 denotes a curvature radius of an image side surface of the seventh lens; d13 denotes an on-axis thickness of the seventh lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 6, modified Xu discloses, the camera optical lens as described in claim 1, further satisfying the following conditions:
0.46≤f3/f≤2.20 (F3 and F in Table 30, 3.26/2.04=1.598;
0.05≤d5/TTL≤0.21 (Thickness of S5 in Table 28 and TTL in Table 30,  0.54/5.06=0.1067)
but it does not satisfy the following limitation:
−0.20≤(R5+R6)/(R5−R6)≤0.28 (S5 and S6 in Table 28, (-8230.55-1.7797)/(-8230.22+1.7797)=1.000);
where f denotes a focal length of the camera optical lens; R5 denotes a curvature radius of an object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAY ALEXANDER DEAN whose telephone number is (571)272-4027. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571) 270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAY ALEXANDER DEAN/Examiner, Art Unit 4185                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872